Citation Nr: 1601383	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  13-25 382A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

Propriety of the reduction of bilateral hearing loss from 50 percent to 10 percent disabling, effective October 1, 2012.


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel








INTRODUCTION

The Veteran had service in the Philippine Guerilla and Combination Service from October 1944 to May 1945.  He also had service in the Regular Philippine Army from May 1945 to November 1945.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which reduced the rating for bilateral hearing loss from 50 percent to 10 percent, effective October 1, 2012.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a September 2011 rating decision, the RO granted service connection for bilateral hearing loss and assigned a 50 percent rating, effective April 27, 2011.  

2.  In an April 2012 rating decision, the RO proposed to reduce the disability rating for the Veteran's service-connected bilateral hearing loss from 50 percent to 10 percent based on a finding of clear and unmistakable error (CUE) in the September 2011 rating decision; the RO promulgated the proposed reduction in a July 2012 rating decision.

3.  The finding of CUE was valid in that the statutory or regulatory provisions extant at the time of the September 2011 rating decision were incorrectly applied to the medical facts that existed at the time of the prior adjudication, and the error was undebatable and manifestly changed the outcome.





CONCLUSION OF LAW

The reduction of the rating for bilateral hearing loss from 50 to 10 percent was proper in light of the clear and unmistakable error in the September 2011 rating decision, and the appropriate procedural steps were followed in implementing said reduction.  38 U.S.C.A. § 1155, 5103, 5103A, 5107, 5109A, 5112 (West 2014); 38 C.F.R. § 3.105 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The VCAA is inapplicable to issues of CUE.  Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001). 

Legal Criteria and Analysis

By operation of law, a previous rating decision by the RO is binding and will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.104(a), 3.105(a).  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. 

The Court of Appeals for Veterans Claims (Court) has set forth a three-pronged test to determine whether CUE is present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994), Russell v. Principi, 3 Vet. App. 310 (1992). 

Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. 313 (en banc). 

Under the provisions of 38 C.F.R. § 3.105, a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons, and the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e). 

VA's General Counsel has held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable. VAOPGCPREC 71-91; VAOPGCPREC 29- 97.  It reasoned that this regulation is only applicable where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable. 

Evaluation of the propriety of the rating decision issued in July 2012 requires consideration of two separate standards, the standard relating to CUE and the standard governing reduction of benefits.  That is, the reduction on appeal was based on a determination that CUE existed in the September 2011 rating decision.  If CUE was not present in the prior decision, then there is no basis for the reduction. If CUE was present in the September 2011 rating decision, because the remedy used to correct such error was reduction, the proper procedures governing reduction must be observed.  The Board is required to analyze both questions.

Evaluations of bilateral defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Codes 6100 (2014).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

Table VIa will be used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86. 38 C.F.R. § 4.85(c).

The Veteran was granted service connection for bilateral hearing loss in a September 2011 rating decision, evaluated at 50 percent disabling.  The 50 percent rating was based on an August 2011 VA examination, at which time the Veteran exhibited puretone thresholds in decibels, as follows:



Hz 



1000
2000
3000
4000
RIGHT
40
40
50
60
LEFT
50
75
90
85

The average puretone threshold was 48 for the right ear and 75 for the left ear.  Speech audiometry revealed speech recognition ability of 40 percent for both ears.  The examiner determined that the speech discrimination scores were not appropriate because of language difficulties, cognitive problems and inconsistent speech discrimination sores that made combined use of puretone average and speech discrimination scores inappropriate.

In April 2012, following review of the claim, the RO determined that assigning the 50 percent rating for bilateral hearing loss constituted CUE, as both the speech discrimination scores and average puretone thresholds scores from the August 2011 VA examination were used to determine the level of hearing impairment.  However, as noted, the August 2011 VA examiner opined that the use of speech discrimination scores was not appropriate.  Thus, the evaluation of bilateral hearing should be based solely on puretone thresholds in decibels and Table VIa should be used to determine hearing impairment.  See 38 C.F.R. § 4.85(c).  

Applying the findings from the August 2011 VA examination to Table VIa yields a finding of Level II hearing impairment in the right ear and Level VI for the left ear.  Where hearing loss is at Level II in one ear and Level VI in the other ear, a 10 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.

Also of record is a May 2012 private audiological evaluation.  However, the evaluation did not include speech discrimination scores.  Therefore, the private evaluation is not sufficient to determine the severity of the appellant's hearing loss disability.  

Additionally, statements from the appellant's family have been associated with the claims file.  The statements indicate that the Veteran suffers from hearing loss, specifically in the left ear.   

After a review of the evidence, the Board concludes that the RO's finding of CUE in the September 2011 rating decision was correct.  The statutory or regulatory provisions extant at that time, specifically the applicable Diagnostic Codes, were incorrectly applied to the medical facts that existed at the time of the adjudication, and the error was undebatable and manifestly changed the outcome.  Thus, reduction is the proper remedy.  The Board must therefore determine whether the proper procedures for implementing a rating reduction were followed.

Once the RO determined that there was CUE in the September 2011 rating decision, a rating decision dated in April 2012 proposing to reduce the appellant's rating was issued.  The Veteran was sent a letter in May 2012 informing him of the error and the RO's intention to correct this error by issuing a rating reduction.  The letter afforded him 60 days to provide additional evidence contesting the RO's decision.

In July 2012, the RO issued a rating decision implementing the reduction in disability rating from 50 percent to 10 percent, effective October 1, 2012.  The Veteran appealed the rating decision implementing the reduction.

The Board finds that the procedural requirements for the rating reduction were followed in this case.  The RO properly issued a rating decision with a proposed reduction, listing the reason for the reduction, and providing 60 days for the Veteran to present evidence of why the reduction should not be carried out.  Subsequently, in a July 2012 rating decision, the reduction was implemented, with an effective date more than 60 days afterwards, as required by statute.  Thus, the July 2012 rating decision was proper as to procedure and properly corrected CUE which was present in the September 2011 rating decision.

In sum, the Board finds that the reduction of the rating for bilateral hearing loss from 50 percent to 10 percent based on CUE, effective October 1, 2012, was proper and restoration of the 50 percent rating is not warranted.


ORDER

Reduction of the schedular disability rating for bilateral hearing loss from 50 percent to 10 percent as of October 1, 2012 was proper.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


